DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group B, claims 1, 9-10 and 25-26 in the reply filed on 8/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
Claim Objections
The claims are objected to because of the following informalities:
Independent claims should being with “A” or ”An” and the claims depending therefrom should begin with “The”. 
The claims are also objected to as the form of claims is improper.   Where a claim sets forth a plurality of elements or steps, as in the instant claims, each element or step should be separated by a line indentation.  See MPEP 608.01(m) and 37 CFR 1.75(i).
Appropriate correction is required.

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 9 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benzon (US 3,446,349).
Benzon (fig. 1-3) teaches slurry handling apparatus comprising
(re: claim 1) at least one reception hopper comprising a base, a rear wall and opposing side walls, an opening being provided in said base (fig. 1 showing hopper 11 with walls and lower opening near 19),
a respective first dewatering screen (11’) having an apertured screening deck being located beneath said at least one reception hopper (fig. 1; col. 3).  
Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of 
(re: certain elements of claim 1) wherein slurry delivered into said reception hopper from a tanker can pass through said opening in said base,


Benzon further teaches  
(re: claim 9) wherein flow control members (18, 18’ or 22) are provided on said rear wall and/or said side walls of said at least one reception hopper for arresting the flow of water up said wall or walls when slurry is initially discharged into said reception hopper (col. 3 teaching various slurry flow control elements); 
(re: claim 25)     wherein said opening in said base of said at least one reception hopper is provided with a flow controller to limit the flow rate of water and/or slurry delivered through said opening onto said deck of said respective first dewatering screen (col. 3 teaching flow control of slurry thru opening via adjustable plates 17 and 20); 
(re: claim 26)  wherein said flow controller comprises bars or plates located in and/or beneath said opening (Id.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Benzon (US 3,446,349) in view of Laros et al. (“Laros”)(US 9,289,701).
Benzon as set forth above teaches all that is claimed except for expressly teaching
(re: claim 10)  wherein said flow control members comprise inverted V-shaped plates that are mounted on and extend from said rear wall and/or said side walls of said at least one reception hopper.
Laros, however, expressly teaches that it is well-known in the slurry handling arts to integrate V-shaped plates in the walls as flow guides during slurry processing (fig. 9 showing V-shaped flow control elements near 98a, 98b; col. 3, ln. 18-58 and col. 8, ln. 10-col. 9, ln. 35 teaching that flow guides improve control of slurry through system and can be configured based on type of infeed slurry and flow response of said slurry to the guides).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found
in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable 

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
September 8, 2021